Citation Nr: 0715238	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  03-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to an increased rating for residuals of a left 
ankle fracture, evaluated as 10 percent disabling between 
June 12, 1959, and September 17, 2002.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit on appeal.

In an October 1947 rating decision, the veteran was assigned 
a 10 percent disability evaluation for residuals of a left 
ankle fracture effective July 16, 1946.

In a June 1959 rating decision, the veteran's disability 
evaluation was reduced to a noncompensable evaluation 
effective August 12, 1959.

In December 2002, the disability was assigned a 20 percent 
evaluation effective September 18, 2002.

In January 2007, the RO determined that the June 1959 rating 
decision was clearly and unmistakably erroneous and restored 
the veteran's 10 percent disability evaluation effective 
August 12, 1959.  Further, the rating decision increased the 
veteran's evaluation to 30 percent disabling effective 
September 18, 2002.

As the December 1959 rating decision was clearly and 
unmistakably erroneous it is not final, 38 U.S.C.A. § 7105 
(West 2002), and the rating warranted for the period between 
August 12, 1959 and September 17, 2002 remains alive.

This case was remanded by the Board in December 2003 and 
April 2005 for further development.  

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advance age. See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

FINDING OF FACT

1.  From August 12, 1959 to September 17, 2002, the veteran's 
left ankle disability was not manifested by a marked 
limitation of motion or ankylosis of the ankle.


CONCLUSION OF LAW

From August 12, 1959 to September 17, 2002, the criteria for 
an evaluation in excess of 10 percent for residuals of a 
fracture of the left ankle have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in September 2002 and March 2004 correspondence, as 
well as the April 2003 statement of the case, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a January 2007 supplemental statement of the 
case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, any defect with respect to the timing of 
the requisite notice was harmless error.  In this regard, the 
content of the above referenced notices provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify. The veteran was thereafter afforded every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The claim was then readjudicated 
in January 2007.  Hence, the actions taken by VA cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

The veteran contends that a 20 percent evaluation for 
residuals of a left ankle fracture should be effective from 
August 12, 1959 rather than September 18, 2002.

In May 1959, the veteran underwent a VA orthopedic 
examination for his left ankle and reported discomfort, 
particularly on prolonged activity.  The examiner notated the 
veteran walked without a limp.  Examination of the left lower 
extremity revealed no evidence of atrophy or spasm.  The left 
foot and ankle exhibited no evidence of redness, tenderness 
or swelling.  There was full range of motion in the foot and 
ankle with the exception of 5 degrees limitation of 
extension.  There was no crepitation on active and passive 
motion.  The examiner's diagnosis was a healed left tibia 
fracture.

Left leg X-ray studies conducted in May 1959 revealed no 
evidence of bony disease or injury.

In August 2002, the veteran submitted a letter from Dr. GLR.  
Dr. GLR stated that the veteran was a long-term patient who 
had significant problems with limited left ankle flexion and 
extension associated with hammertoes and significant calluses 
on the tips of his digits of the left foot with recurrent 
ulceration.  Dr. GLR opined that a major part of the 
veteran's problem associated with his callus formation and 
recurrent ulcer formation was related to poor left ankle 
mobility which he believed was related to a previous military 
ankle injury.  Dr. GLR concluded that although the veteran 
had diabetes a significant portion of the appellant's present 
left ankle and foot problems were associated with his service 
connected ankle injury.

In March 2006, the Charleston VA Medical Center submitted a 
letter stating that no medical records existed for the 
veteran between August 1, 1946 and February 1, 1996.  
Further, the VA Medical Center noted that their facility was 
not built until the early 1960s and therefore the veteran 
could not have been treated there prior to that time.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the 10 percent rating that was 
assigned for residuals of a left ankle fracture for the time 
period between August 12, 1959 and prior to September 18, 
2002.   Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal system disorders, 38 C.F.R. 
§ 4.40 allows for consideration functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements made in a clinical 
setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.

Analysis

From August 12, 1959 to September 18, 2002, the appellant was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 which 
provides that a 10 percent evaluation is warranted for a 
moderate limitation of ankle motion.  The maximum evaluation 
available under Diagnostic Code 5271 is 20 percent, and it 
requires a marked limitation of ankle motion.

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees. 
A 20 percent rating is warranted for ankylosis of the ankle 
in plantar flexion of less than 30 degrees.  38 C.F.R. 
§ 4.71a

In the 1959 VA examination, it was noted by the examiner that 
with the exception of 5 degrees of extension, the veteran had 
full range of motion in his left ankle.  Further, there was 
no evidence of atrophy or spasm.  

In August 2002, Dr. GLR concluded that although the veteran 
had diabetes, a significant portion of his present left ankle 
and foot problem was associated with his service connected 
ankle injury.  This statement did not, however, provide any 
medical evidence to support the conclusion offered.  Further, 
no range of motion study results were provided.  Finally, the 
physician did not base his opinion on any incident in service 
or any medical reports in the file.  Hence, this evidence 
does not provide a rational basis to award a 20 percent 
rating between August 12, 1959 and September 17, 2002. 

While the veteran contends that he received treatment at the 
Charleston VA Medical Center for his left ankle that facility 
stated no medical records were generated for the veteran 
prior to February 1, 1996.

In light of the foregoing there is no medical evidence of 
record that would support, even under the doctrine of 
reasonable doubt, a finding that the veteran's residuals of a 
left ankle injury warranted a 20 percent disability rating 
during the period at issue.  Based on the evidence of record 
not more than a 10 percent disability rating was appropriate 
for the period from August 12, 1959 to September 18, 2002.  

The Board acknowledges that the veteran's disability affected 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1.  Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER


Entitlement to a evaluation in excess of 10 percent for 
residuals of a left ankle fracture for the period from August 
12, 1959 and prior to September 18, 2002 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


